Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-13, 15-22, 24-28, and 30 are pending for examination. Claims 1, 13, 22, and 28.

Response to Amendment
This office action is responsive to the amendment filed on 06/13/2022. As
directed by the amendment, claims 1, 5, 8, 13, 16, 18, 22, 24-28, and 30 are amended.

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not fully persuasive. 
Regarding 35 USC 101, applicants argues:
Although the claims have been amended throughout prosecution, the scope of the claims has not drastically changed in a way that would indicate why the claims are rejected at one time, not rejected the next, and then rejected again. Moreover, the Applicant’s representative is unaware of any new case law that has developed throughout the prosecution that would explain the back-and-forth rejections provided by the Office. In fact, the 2019 Revised Patent Subject Matter Eligibility Guidance have been around and largely unchanged throughout the entirety of the prosecution of this application. Because the case law and USPTO guidance has not substantially changed, there is no rational reason why the 35 U.S.C. § 101 rejections come and go in this application. For this reason alone, the Office is failing to provide the Applicant with an examination that follows the USPTO’s principles of compact prosecution and these rejections should be withdrawn. 
Moreover, the reasoning and rationale provided by the Office has not changed. The second Office Action initial rejected the claims under 35 U.S.C. § 101 as each step allegedly reciting steps that “appear to be practically implementable in the human mind.” In light of the Applicant’s amendments and arguments, the Office withdrew these rejections. Then, for unknown reasons, the current seventh Office Action is once again rejecting the claims under 35 U.S.C. § 101. Here again, the Office is opining that each step “appear[s] to be practically implementable in the human mind” without any additional reasoning or rationale. Simply restating the same rejections without providing additional details or reasoning further illustrates why these back-and-forth rejections go completely against the USPTO’s principles of compact prosecution.
In making the 35 U.S.C. § 101 rejections, the Office has presented these rejections in a very generalistic and conclusory manner without providing any additional support, rationale, or reasoning as to why the claims were allegedly directed to an abstract idea. The MPEP states that “[w]here a rejection not based on prior art is proper ... such rejection should be stated with a full development of the reasons rather than by a mere conclusion. A failure to follow this approach can lead to unnecessary delays in the prosecution of the application.” MPEP § 2103(I). The conclusory statements provided by the Office, along with the back-and-forth rejections, is preventing the Applicant from progressing prosecution and is leading to unnecessary delays. For this additional reason, the current rejections under 35 U.S.C. § 101 should be withdrawn.
Examiners Response: Examiner has fully considered the claim limitations and based the merits of the rejection maintains the 35 U.S.C. 101 rejection. The 35 U.S.C. 101 rejection below provides an explanation for each limitation and how the claims limitations are being interpreted under each step of the 35 U.S.C.101 rejection. 
Applicants argues: Even if the prosecution had been consistent, the claims do not recite an abstract idea that is performed in a human mind. For example, previously presented claim 1 recited “determining, using a neural network, activity classifications for the received activity-related data...” and “generating, using the neural network, a classification signal selecting an activity class.” One of ordinary skill in the art would understand that the neural network identified in the claims, when read in light of the specification, is referring to a computerized network or circuitry that trains or utilizes an activity-classification model. This type of modelling cannot be performed in the human mind. To further clarify the claims, the independent claims have been amended to utilize an “artificial neural network.” Utilization of an artificial neural network in a manner recited in the claims is not an abstract idea and cannot be performed in a human mind. For at least this reason, the claims do not recite steps that are performed in the human mind, and therefore the claims are not directed to an abstract idea. Thus, the rejections under 35 U.S.C. § 101 are moot and should be withdrawn.
Examiners Response: Examiner respectfully disagrees, the neural network identified in the claims is not being evaluated as a mental step under Step 2A Prong 1, instead it is evaluated under Step 2A Prong 2 and Step 2B as an additional element that does not integrate the expectation into a practical application. The artificial neural network or neural network are simply applied as a tool to perform the abstract idea (i.e. classifying an activity) with the judicial exception (see MPEP 2106.05(f)).
Applicants argues: Moreover, the claims integrate the alleged abstract idea into a practical application. As claimed, an artificial neural network determines activity classifications using an activity classification model trained from a classification-equalized training data set. As discussed in the response filed October 20, 2020, the independent claims include the use of a model trained using a classification equalized training data set including sequences having truncated sequence lengths, which facilitates particular improvements in activity classification models. See, Office Action Response, dated October 20, 2020, page 14. The independent claims in this response utilize an artificial neural network that employs the specifically trained activity-classification model. Thus, the independent claims integrate the claimed embodiments (using an artificial neural network that employs a model trained using an improved equalized training data set) into a practical application (classifying activity-related data). Because the claimed embodiments are integrated into a practical application, the claims are patent eligible. 
For at least the forgoing reasons, the rejections of the pending claims under 35 U.S.C. § 101 should be withdrawn, and the pending claims be allowed to issue.
Examiners Response: Examiner respectfully disagrees, the claims do not integrate the abstract idea into a practical application by including the use of model training and using a classification equalized training data set. The claim language describes at a high level that the model is trained using a classification-equalized training data set and describes what is included in the classification equalized training data set. The limitations for explaining what is included in the dataset are describing the specification of data to be stored and is understood to be a field of use limitation (See MPEP 2106.05(h)). The steps describing truncating sequences are not a particular improvement in activity classification since these steps can be performed by a human as mental steps and are simply describing how to prepare the dataset in order to be fed into the artificial neural network.

Regarding 35 USC 103, applicants argues: 
The Office Action admits that Shoaib does not disclose the claimed limitation of “wherein each of the plurality of initial data sequences for the respective additional data set has an initial sequence length and includes a plurality of samples that cumulatively equal the initial total number of samples for the respective additional data set, which the Applicant’s representative agrees. Rather, the Office Action is relying on Yang as allegedly disclosing this limitation. 
In contrast to that which is claimed, Yang discusses “[m]ovement detection module 710 uses a sensor sample to perform energy based movement detection for a time window... In one embodiment, 100 Hz*2 sec=200 samples are used for a given gesture, assuming a common gesture duration is within 2 sec.” Yang, para. [0055]. This generic discussion of sensor sampling, however, does not describe or suggest the specifically claimed additional data sets that are made up of a plurality of initial data sequences, where each of these data sequences has an initial sequence length and includes a plurality of samples such that the cumulative total of the samples from each data sequence equals the initial total number of samples for that additional data set. Moreover, nothing in Yang, whether considered alone or in combination with Shoaib, describes or suggests that these data sequences of that additional data set are then truncated such that the new number of samples for that additional data set equals or exceeds the number of samples in the first data set, as recited in claim 1.
Furthermore, Yang appears to obtain sensor samples for a common duration, without regard to activity classes. And Shoaib appears to simply discard all the samples once the number of samples in the smallest set of samples is reached. Therefore, the combination of Shoaib and Yang would suggest discarding entire sequence lengths. Thus, combining the two references would not disclose or otherwise render a classification model trained using a classification equalized training data set having truncated sequences, as generally recited by claim 1. Accordingly, independent claim 1 not obvious and is allowable over the combination of Shoaib and Yang. 
Finally, the Office Action admits to using the same teaching in Yang for two different claim limitations. In particular, the Office Action states “Examiner interprets the sample length as both an initial total number of samples and an initial sequence length.” Office Action, pg. 23. The Federal Circuit has stated that “[w]here a claim lists elements separately, ‘the clear implication of the claim language’ is that those elements are ‘distinct component[s]’ of the patented invention.” Becton Dickinson & Co. v. Tyco Healthcare Group, LP, 616 F.3d 1249, 1254 (Fed. Cir. 2010). Because the claim 1 recites the initial total number of samples and the initial sequence length as separate elements, the “sample length” described in Yang cannot be used to teach both claim elements. For this additional reason, independent claim 1 not obvious and is allowable over the combination of Shoaib and Yang.
Examiners Response: Examiner respectfully disagrees, Applicant argued previously how Shoaib does not make a distinction between the claimed data sequences and the claimed samples, Yang is used to disclose explicitly how a given sample length (i.e. 200 samples) discloses both a number of samples and a sequence length. Yang discloses in para 0055 and fig 9 how a sensor reading for a given gesture corresponds to a sample amount and how the sample amount relates to a sequence length (i.e. 2 sec).  
Yang explains the movement detection module 710 is evaluating multiple gestures with a plurality of initial sequence lengths and initial number of samples, the example given in para 0055 is used to show one of many gestures having 200 samples that describes both a sequence length and number of samples. Shoaib is relied on to disclose “data sequences of that additional data set are then truncated such that the new number of samples for that additional data set equals or exceeds the number of samples in the first data set” (See Tables 2-3), Yang similarly discloses equalizing training sampling sizes across all gestures in para 0035-0038, and is used as analogous art.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
"means for providing activity-related data; and means for generating, using a neural network, an activity classification signal for the activity-related data" in claim 28 and “wherein the means for generating the activity classification signal comprises a memory and one or more processor cores” in claim 30.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-13, 15-22, 24-28, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.

Step 1
According to the first part of the analysis, in the instant case, claims 1, and 3-12 are directed to a method, claims 13, and 15-21 are directed to a device, claims 22, and 24-27 are directed to a system comprising one or more sensors, and claims 28-, and 30 are directed to a system comprising means for providing activity-related data; and means for generating an activity classification signal. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claims 1, 13, 22, and 28 these claims recite
determining, activity classifications for the received activity-related data, (This step for determining activity classification appear to be practically implementable in the human mind and is understood to be a recitation of a mental process.)
the plurality of initial data sequences for the respective additional data set are truncated to a truncated sequence length tj, wherein samples in a sequence beyond the truncated sequence length tj are discarded such that the truncated sequence length tj is a smallest sequence length that reduces the initial total number of samples for the respective additional data set to a new total number of samples Nj with theReply to Office Action Dated November 9, 2021 new total number of samples N equaling or exceeding the number of samples N by less than a threshold number, j represents a respective additional activity class; (These steps for truncating appear to be practically implementable in the human mind and are understood to be a recitation of a mental process and math.)
generating, a classification signal selecting an activity class among the first activity class and the plurality of additional activity classes for each of the determined activity classifications. (This step for generating a classification and selecting an activity class appear to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1, 13, 22, and 28 these claims recite 
receiving activity-related data sensed by a wearable device (This limitation appears to be directed to receiving information, which is understood to be insignificant extra-solution activity.); 
using an artificial neural network, the artificial neural network employing an activity-classification model trained using a classification-equalized training data set, (This limitation recites using an artificial neural network as a tool to perform an abstract idea, which is not indicative of integration into a practical application.)
wherein the classification-equalized training data set includes: a first data set of a first activity class, the first data set including a first plurality of data sequences, and the first data set collectively having a number of samples N, wherein each data sequence of the first plurality of data sequences has a respective length and a length of a data sequence has a correlation with a number of data samples in the data sequence; and a plurality of additional data sets for a plurality of additional activity classes, each respective additional data set from the plurality of additional data sets is for a respective additional activity class of the plurality of additional activity classes and each respective additional data set includes a plurality of initial data sequences and an initial total number of samples, wherein each of the plurality of initial data sequences for the respective additional data set has an initial sequence length and includes a plurality of samples that cumulatively equal the initial total number of samples for the respective additional data set, (These limitations appear to be directed to the specification of data to be stored and is understood to be a field of use limitation.)

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 1, 13, 22, and 28 these claims recite 
receiving activity-related data sensed by a wearable device (This limitation appears to be directed to receiving information, which is understood to be insignificant extra-solution activity such as data gathering. MPEP 2106.05(g).); 
using an artificial neural network, the artificial neural network employing an activity-classification model trained using a classification-equalized training data set, (This limitation recites using an artificial neural network as a tool to perform an abstract idea, which is not indicative of integration into a practical application. MPEP 2106.05(f).)
wherein the classification-equalized training data set includes: a first data set of a first activity class, the first data set including a first plurality of data sequences, and the first data set collectively having a number of samples N, wherein each data sequence of the first plurality of data sequences has a respective length and a length of a data sequence has a correlation with a number of data samples in the data sequence; and a plurality of additional data sets for a plurality of additional activity classes, each respective additional data set from the plurality of additional data sets is for a respective additional activity class of the plurality of additional activity classes and each respective additional data set includes a plurality of initial data sequences and an initial total number of samples, wherein each of the plurality of initial data sequences for the respective additional data set has an initial sequence length and includes a plurality of samples that cumulatively equal the initial total number of samples for the respective additional data set, (These limitations appear to be directed to the specification of data to be stored and is understood to be a field of use limitation. See MPEP 2106.05(h).)

Step 2A, Prong 1 Dependent Claims

Regarding Claim 4
wherein generating the classification-equalized training data set includes, for the plurality of initial data sequences of each respective additional data set: determining the truncated sequence length tj; and truncating sequence lengths of data sequences of the plurality of initial data sequences of the respective additional data set to the truncated sequence length tj resulting in the new total number of samples Nj. (These steps for truncating appear to be practically implementable in the human mind and are understood to be a recitation of a mental process and math.)

Regarding Claim 11
wherein the determining comprises applying and a temporal filter. (This limitation appears to be practically implementable in the human mind and are understood to be a recitation of a mental process and math.)

Regarding Claims 15 and 24 
wherein the signal processing circuitry comprises a feature extractor, and a temporal filter. (Other than the recitation of generic computer equipment (“signal processing circuitry”, this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Step 2A, Prong 2 Dependent Claims

Regarding Claims 3 and 19 
generating the classification-equalized training data set; and training the activity-classification model using the classification-equalized training data set (This limitation recites using a classification model as a tool to perform an abstract idea, which is not indicative of integration into a practical application. MPEP 2106.05(f).)

Regarding claim 4
receiving a training data set that includes the first plurality of data sequences for the first data set of the first activity class and that includes the plurality of initial data sequences for each respective additional data set of the plurality of additional data sets, (This limitation appears to be directed to receiving or transmitting information, which is understood to be insignificant extra-solution activity. MPEP 2106.05(g).) the plurality of initial data sequences prior to truncation collectively having the initial total number of samples greater than the new total number of samples N, (These limitations appear to be directed to the specification of data to be stored and is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claims 5, 16, and 25
wherein the artificial neural network utilizes a feed-forward architecture. (This limitation is generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).)

Regarding Claim 6 and 17
wherein the artificial neural network comprises a layered architecture including one or more of: one or more convolutional layers; one or more pooling layers; and one or more softmax layers. (This limitation recites using/applying the neural network as a tool to perform an abstract idea, which is not indicative of integration into a practical application. MPEP 2106.05(f).)

Regarding Claim 7 and 20
wherein the artificial neural network comprises a finite state machine (This limitation is generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).)

Regarding Claim 8, 18, and 26
wherein the artificial neural network utilizes a recurrent architecture. (This limitation recites using/applying the neural network as a tool to perform an abstract idea, which is not indicative of integration into a practical application. MPEP 2106.05(f).)

Regarding Claim 9
wherein the artificial neural network comprises a finite state machine. (This limitation is generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).)

Regarding Claim 10
wherein the determining comprises using feature extraction and a random forest. (This limitation recites using feature extraction and random forest as a tool to perform an abstract idea, which is not indicative of integration into a practical application. MPEP 2106.05(f).)

Regarding Claim 12 and 21
wherein the activity-related data comprises one or more of: acceleration data; orientation data; geographical position data; and physiological data. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claim 27 
The system of claim 22 wherein the one or more sensors include one or more of: an accelerometer; a gyroscope; a position sensor; and a physiological sensor. (This step appears to be directed to receiving or transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The sensors are understood to be generic computer equipment. See MPEP 2106.05(f).)

Regarding Claim 30
wherein the means for generating the activity classification signal comprises a memory and one or more processor cores, wherein the memory stores contents which in operation configure the one or more processor cores to generate the activity classification signal. (This limitation is understood to be generic computer equipment and mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f))

Step 2B Dependent Claims

Regarding Claims 3 and 19 
generating the classification-equalized training data set; and training the activity-classification model using the classification-equalized training data set (This limitation recites using a classification model as a tool to perform an abstract idea, which is not indicative of integration into a practical application. MPEP 2106.05(f).)

Regarding claim 4
receiving a training data set that includes the first plurality of data sequences for the first data set of the first activity class and that includes the plurality of initial data sequences for each respective additional data set of the plurality of additional data sets, (This limitation appears to be directed to receiving or transmitting information, which is understood to be insignificant extra-solution activity. MPEP 2106.05(g).) the plurality of initial data sequences prior to truncation collectively having the initial total number of samples greater than the new total number of samples N, (These limitations appear to be directed to the specification of data to be stored and is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claims 5, 16, and 25
wherein the artificial neural network utilizes a feed-forward architecture. (This limitation is generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).)

Regarding Claim 6 and 17
wherein the artificial neural network comprises a layered architecture including one or more of: one or more convolutional layers; one or more pooling layers; and one or more softmax layers. (This limitation recites using/applying the neural network as a tool to perform an abstract idea, which is not indicative of integration into a practical application. MPEP 2106.05(f).)

Regarding Claim 7 and 20
wherein the artificial neural network comprises a finite state machine (This limitation is generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).)

Regarding Claim 8, 18, and 26
wherein the artificial neural network utilizes a recurrent architecture. (This limitation recites using/applying the neural network as a tool to perform an abstract idea, which is not indicative of integration into a practical application. MPEP 2106.05(f).)

Regarding Claim 9
wherein the artificial neural network comprises a finite state machine. (This limitation is generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).)

Regarding Claim 10
wherein the determining comprises using feature extraction and a random forest. (This limitation recites using feature extraction and random forest as a tool to perform an abstract idea, which is not indicative of integration into a practical application. MPEP 2106.05(f).)

Regarding Claim 12 and 21
wherein the activity-related data comprises one or more of: acceleration data; orientation data; geographical position data; and physiological data. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claim 27 
The system of claim 22 wherein the one or more sensors include one or more of: an accelerometer; a gyroscope; a position sensor; and a physiological sensor. (This step appears to be directed to receiving or transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The sensors are understood to be generic computer equipment. See MPEP 2106.05(f).)

Regarding Claim 30
wherein the means for generating the activity classification signal comprises a memory and one or more processor cores, wherein the memory stores contents which in operation configure the one or more processor cores to generate the activity classification signal. (This limitation is understood to be generic computer equipment and mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 12-13, 15, 19, 21-22, 24, 27-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoib et al. ("Towards Physical Activity Recognition Using Smartphone Sensors" hereinafter "Shoib") in view of Yang et al. (US 20160283783, hereinafter "Yang").

Regarding Claim 1
Shoaib discloses: A method, comprising: 
determining, using an artificial neural network, activity classifications for the received activity-related data, the artificial neural network employing an activity-classification model trained using a classification-equalized training data set, wherein the classification-equalized training data set includes ([Section V. Experiment Design Right Col first para and Table 1] “In stratified cross validation, each fold or part of data contains all classes in equal proportion to ensure fairness [12]. We evaluated seven commonly used classifiers (in activity recognition’s state of the art) as listed in Table I.” Examiner interprets the data of all classes in equal proportion as classification-equalized training data and the neural network is disclosed in Table 1 as one of the classifiers used to classify an activity. [Section I Page 81 left Col Para 3-4] “we for the first time evaluate the role of a smartphone accelerometer, gyroscope and magnetometer in activity recognition… We evaluate these three sensors for four body position using seven commonly used classifiers. Moreover, we recognize six physical activities, commonly used in the state of the art.” Examiner reads the classifier (i.e. neural network) as performing activity classification.)
a first data set of a first activity class ([Table II], “Walk Downstairs”), the first data set including a first plurality of data sequences, and the first data set collectively having a number of samples N ([Table II] “368”), wherein each data sequence of the first plurality of data sequences has a respective length and a length of a data sequence has a correlation with a number of data samples in the data sequence ([Section III and Table II] Examiner interprets the listed activities in table II as having a respective length (i.e. 368, 569 etc.) which correlates with a number of data samples.); and 
a plurality of additional data sets for a plurality of additional activity classes, each respective additional data set from the plurality of additional data sets is for a respective additional activity class of the plurality of additional activity classes and each respective additional data set includes a plurality of initial data sequences and an initial total number of samples ([Section III and Tables II and III] Examiner interprets the activities listed in table 2 as additional activity classes with corresponding respective data sequences and an initial total number of samples (i.e. samples listed in table II).), the plurality of initial data sequences for the respective additional data set are truncated to a truncated sequence length tj, wherein samples in a sequence beyond the truncated sequence length tj are discarded such that the truncated sequence length tj is a smallest sequence length that reduces the initial total number of samples for the respective additional data set to a new total number of samples Nj with theReply to Office Action Dated November 9, 2021 new total number of samples Nj equaling or exceeding the number of samples N by less than a threshold number, j represents a respective additional activity class ([Section V, Table II and Table III] Examiner interprets the sequence length for the “Walk Downstairs” activity as the smallest sequences length that reduces the initial total number of samples for the respective additional data set (i.e. Table II) to a new total number of samples Nj with the new total number of samples Nj equaling N (i.e. Table III).),
generating, using the artificial neural network, a classification signal selecting an activity class among the first activity class and the plurality of additional activity classes for each of the determined activity classifications ([Section V. Experiment Design first para and Table 1] “We evaluated seven commonly used classifiers (in activity recognition’s state of the art) as listed in Table I” Examiner interprets the Neural Network as one of the classifiers disclosed in Table to generate a classification signal of an activity class.).
Shoaib does not explicitly discloses: receiving activity-related data sensed by a wearable device; wherein each of the plurality of initial data sequences for the respective additional data set has an initial sequence length and includes a plurality of samples that cumulatively equal the initial total number of samples for the respective additional data set;
However, Yang discloses in the same field of endeavor: receiving activity-related data sensed by a wearable device ([Para 0019] “In one embodiment, computing device 100 includes a wearable device… gesture recognition” [Para 0029] “sensor measurement module 401 performs measurements of sensor amplitude, two-dimension projection, and three-dimension (3D) sensor readings based on the specific computing device 100.” Examiner reads the sensor readings for identifying gestures as activity related data.); 
wherein each of the plurality of initial data sequences for the respective additional data set has an initial sequence length and includes a plurality of samples that cumulatively equal the initial total number of samples for the respective additional data set ([Para 0055 and Fig 9] “Movement detection module 710 uses a sensor sample to perform energy based movement detection for a time window… In one embodiment, 100 Hz*2 sec=200 samples are used for a given gesture, assuming a common gesture duration is within 2 sec.” Examiner interprets the sample length as both an initial total number of samples and an initial sequence length. The number of samples corresponds to an associated time window (See Fig 9 sensor readings). Examiner interprets the sample length prior to being truncated as the initial sequence length.),
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for Activity Recognition taught by Shoaib with the method for Gesture Recognition taught by Yang. Doing so can equalize the training sample sizes across all gestures ([Para 0035], Yang).

Regarding Claim 13
Shoaib in view of Yang discloses: A device [Fig 1-2], Yang), comprising: (The rest of the limitations are similar to corresponding claim 1 and are rejected on the same grounds.)

Regarding Claim 22
Shoaib in view of Yang discloses: A system ([Fig 1-2], Yang), comprising: (The rest of the limitations are similar to corresponding claim 1 and are rejected on the same grounds.)

Regarding Claim 28
Shoaib in view of Yang discloses: A system [Fig 1-2], Yang), comprising: means for providing activity-related data (The rest of the limitations are similar to corresponding claim 1 and are rejected on the same grounds.)

Regarding Claim 3
Shoaib in view of Yang: The method of claim 1, comprising: generating the classification-equalized training data set (On page 81, Shoaib states “We evaluate these three sensors for four body position using seven commonly used classifiers. Moreover, we recognize six physical activities, commonly used in the state of the art. Unlike previous studies, we evaluate these sensors on a dataset with balanced class distribution in addition to a dataset with imbalanced class distribution.” Examiner reads balanced class distribution as a classification-equalized training data set.); and training the activity-classification model using the classification-equalized training data set ([Section VI] “We use accuracy or True Positive Rate (TPR) as our performance metric. The TPR of a classifier means the amount of correctly classified examples of a specific class out of its all examples.” Examiner interprets the performance analysis of the classifiers as training the classification using the balanced class distribution.)

Regarding Claim 4
Shoaib in view of Yang discloses: The method of claim 3, comprising: receiving a training data set that includes the first plurality of data sequences for the first data set of the first activity class and that includes the plurality of initial data sequences for each respective additional data set of the plurality of additional data sets, the plurality of initial data sequences prior to truncation collectively having a-the initial total number of samples greater than the new total number of samples Nj (On page 82, Shoaib refers to TABLE II and TABLE III when stating “we removed examples from the majority classes and made it equal to the class having the smallest number of examples. In our case, walking downstairs activity has the smallest number of examples so other classes’ sizes were set to the same number.” Examiner interprets the initial number of samples as being greater than the new total number of samples (i.e. smallest number of examples).), wherein generating the classification-equalized training data set includes, for the plurality of initial data sequences of each respective additional data set: determining the truncated sequence length t (On page 82, Shoaib refers to TABLE II and TABLE III when stating “we removed examples from the majority classes and made it equal to the class having the smallest number of examples. In our case, walking downstairs activity has the smallest number of examples so other classes’ sizes were set to the same number.”); and truncating sequence lengths of data sequences of the plurality of initial data sequences of the respective additional data set to the truncated sequence length tj resulting in the new total number of samples Nj ([Table III], Shoaib).

Regarding Claim 12
Shoaib in view of Yang discloses: the method of claim 1, wherein the activity-related data comprises one or more of: acceleration data; orientation data; geographical position data; and physiological data (On page 82, Shoaib states “the accelerometer reports acceleration in meter per second squared (m/sec^2).” Examiner reads the reported acceleration as acceleration data.).

Regarding Claim 15
Shoaib in view of Yang discloses: The device of claim 13wherein the signal processing circuitry comprises a feature extractor, and a temporal filter (On page 82, Shoaib states “Then we divided our collected data into small segments for feature extraction using sliding window approach.” Examiner reads the sliding window approach as a temporal filter.).

Regarding Claim 19
(CLAIM 19 IS A DEVICE CLAIM THAT CORRESPONDS TO METHOD CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 21
Shoaib in view of Yang discloses: The device of claim 13 wherein the one or more signals indicative of activity comprise signals indicative of one or more of: acceleration data; orientation data; 6Application No. 15/280,463 Reply to Office Action Dated April 30, 2021geographical position data; and physiological data (On page 82, Shoaib states “the accelerometer reports acceleration in meter per second squared (m/sec^2).” Examiner reads the reported acceleration as acceleration data.).

Regarding Claim 24
(CLAIM 24 IS A SYSTEM CLAIM THAT CORRESPONDS TO DEVICE CLAIM 15 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 27
Shoaib in view of Yang discloses: The system of claim 22 wherein the one or more sensors include one or more of: an accelerometer; a gyroscope; a position sensor; and a physiological sensor (On page 82, Shoaib states “the accelerometer reports acceleration in meter per second squared (m/sec^2).” Examiner reads the reported acceleration as acceleration data.).

Regarding Claim 30
Shoaib in view of Yang disclose: The system of claim 28, wherein the means for generating the activity classification signal comprises a memory and one or more processor cores ([Fig 1-2], Yang), wherein the memory stores contents which in operation configure the one or more processor cores to generate the activity classification signal ([Para 0019, Fig 1-2], Yang “110 that includes a combination of any number and type of components for facilitating dynamic identification of gestures at computing devices. Such as computing device 100.”).

Claim 5-6, 8, 16-18, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoaib in view of Yang and Ordóñez ("Deep Convolutional and LSTM Recurrent Neural Networks for Multimodal Wearable Activity Recognition", hereinafter "Ordóñez")

Regarding Claim 5
Shoaib in view of Yang discloses the method of claim 1.
Shoaib in view of Yang does not explicitly disclose: wherein the artificial neural network utilizes a feed-forward architecture.
However, Ordóñez discloses in the same field of endeavor: wherein the artificial neural network utilizes  a feed-forward architecture. (On page 20, Ordóñez states “The main findings from the direct comparison of our novel DeepConvLSTM against the baseline model using standard feedforward units in the dense layer is that: (i) DeepConvLSTM reaches a higher F1 score...” Examiner interprets the feedforward units as an artificial neural network having a feed-forward architecture).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of “Towards Physical Activity Recognition Using Smartphone Sensors” taught by Shoaib with the method for Gesture Recognition taught by Yang with the method for “Deep Convolutional and LSTM Recurrent Neural Networks for Multimodal Wearable Activity Recognition” taught by Ordóñez. Doing so can perform sensor fusion naturally (Abstract, Ordóñez).

Regarding Claim 6
Shoaib in view of Yang and Ordóñez discloses the method of claim 5, wherein the artificial neural network comprises a layered architecture including one or more of one or more convolutional layers (On page 21, Ordóñez states “With the introduction of pooling layers, it would be possible to have different convolutional layers operating on sensor data sequences downsampled at different levels.”); 
one or more pooling layers (On page 21, Ordóñez states “With the introduction of pooling layers, it would be possible to have different convolutional layers operating on sensor data sequences downsampled at different levels.”); 
and one or more softmax layers (On page 8, Ordóñez states “DeepConvLSTM is a DNN, which comprises convolutional, recurrent and softmax layers.”).

Regarding Claim 8
Shoaib in view of Yang and Ordóñez discloses: the method of claim I, wherein the artificial neural network utilizes  a recurrent architecture. (On page 2, Ordóñez states “Long-short-term memory recurrent (LSTMs) neural networks are recurrent networks that include a memory to model temporal dependencies in time series problems.”).

Regarding Claim 16
(CLAIM 16 IS A DEVICE CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 25 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 17
Shoaib in view of Yang and Ordóñez discloses: The device of claim 16 wherein the artificial neural network comprises a layered architecture including one or more of: one or more convolutional layers (On page 21, Ordóñez states “With the introduction of pooling layers, it would be possible to have different convolutional layers operating on sensor data sequences down sampled at different levels.”); one or more pooling layers  (On page 21, Ordóñez states “With the introduction of pooling layers, it would be possible to have different convolutional layers operating on sensor data sequences downsampled at different levels.”); and one or more softmax layers (On page 8, Ordóñez states “DeepConvLSTM is a DNN, which comprises convolutional, recurrent and softmax layers.”).

Regarding Claim 18
Shoaib in view of Yang and Ordóñez discloses: The device of claim 13 wherein the artificial neural network comprises a recurrent architecture. (On page 2, Ordóñez states “Long-short-term memory recurrent (LSTMs) neural networks are recurrent networks that include a memory to model temporal dependencies in time series problems.”).

Regarding Claim 25
Shoaib in view of Yang and Ordóñez discloses: The system of claim 22 wherein the artificial neural network comprises a feed-forward architecture. (On page 20, Ordóñez states “The main findings from the direct comparison of our novel DeepConvLSTM against the baseline model using standard feedforward units in the dense layer is that: (i) DeepConvLSTM reaches a higher F1 score...” Examiner interprets the feedforward units as an artificial neural network having a feed-forward architecture).

Regarding Claim 26
(CLAIM 26 IS A SYSTEM CLAIM THAT CORRESPONDS TO DEVICE CLAIM 18 AND IS REJECTED ON THE SAME GROUND)

Claim 7, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoaib in view of Yang, Ordóñez and Okeyo ("Dynamic sensor data segmentation for real-time knowledge-driven activity recognition", hereinafter "Okeyo").

Regarding Claim 7
Shoaib in view of Yang and Ordóñez discloses: the method of claim 6;
Shoaib in view of Yang and Ordóñez does not explicitly disclose: wherein the artificial neural network comprises a finite state machine;
However, Okeyo discloses in the same field of endeavor: wherein the artificial neural network comprises a finite state machine (Okeyo states on page 158 “However, another knowledge-driven activity recognition method presented in [17] uses competing hidden Markov models to segment a sensor data stream.” Examiner interprets hidden Markov models as a finite state machine.).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of “Towards Physical Activity Recognition Using Smartphone Sensors” taught by Shoaib with the method for Gesture Recognition taught by Yang with the “Deep Convolutional and LSTM Recurrent Neural Networks for Multimodal Wearable Activity Recognition” taught by Ordóñez with the method “Dynamic sensor data segmentation for real-time knowledge-driven activity recognition” taught by Okeyo. Doing so can perform a combination of techniques such as Hidden Morkov Models ([Page 157, Okeyo]).

Regarding Claim 9
Shoaib in view of Yang, Ordóñez, and Okeyo discloses: the method of claim 8, wherein the artificial neural network comprises a finite state machine (Okeyo states on page 158, “However, another knowledge-driven activity recognition method presented in [17] uses competing hidden Markov models to segment a sensor data stream” Examiner reads the hidden Markov model as a form of a finite state machine.).

Regarding Claim 20
Shoaib in view of Yang, Ordóñez, and Okeyo discloses: The device of claim 13, wherein the signal processing circuitry comprises a finite state machine (Okeyo states on page 158 “However, another knowledge-driven activity recognition method presented in [17] uses competing hidden Markov models to segment a sensor data stream.” Examiner interprets hidden Markov models as a finite state machine.).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shoaib in view of Yang and Nowozin (US 20120225719, hereinafter "Nowozin").

Regarding Claim 10
Shoaib in view of Yang discloses the method of claim 1.
	Shoaib in view of Yang does not explicitly disclose wherein the determining comprises using feature extraction and a random forest.
However, Nowozin discloses in the same field of endeavor: wherein the determining comprises using feature extraction and a random forest (In para 0049, Nowozin states “As mentioned, the first gesture recognition technique described herein utilizes a machine learning classifier to classify the gesture and act on it accordingly. The machine learning classifier used herein is a random decision forest.”).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of “Towards Physical Activity Recognition Using Smartphone Sensors” taught by Shoaib with the method for Gesture Recognition taught by Yang with the method “Gesture Detection and Recognition” taught by Nowozin. Doing so can yield improved generalization (Para 0062, Nowozin).

Regarding Claim 11
Shoaib in view of Yang and Nowozin disclose: The method of claim 10 wherein the determining comprises applying and a temporal filter ([Para 0055], Yang “raw data and applies common signal pre-processing techniques (e.g., low pass filter, energy-based start and stop point detection, and time domain normalization) to match a gesture template size.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Block (US 20090006292, hereinafter "Block") describes evaluating equalized samples for gesture recognition (Para 0097).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127